COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS


                                                 §
  ROSE CENICEROS,                                                No. 08-18-00080-CR
                                                 §
                         Appellant,                                   Appeal from
                                                 §
  v.                                                         County Criminal Court No. 3
                                                 §
  THE STATE OF TEXAS,                                          of El Paso County, Texas
                                                 §
                         Appellee.                               (TC # 20130C07236)
                                                 §

                                        JUDGMENT

       The Court has considered this cause on Appellant=s motion to dismiss and concludes the

motion should be granted and the appeal should be dismissed, in accordance with the opinion of

this Court. We therefore dismiss the appeal. We further order that this decision be certified below

for observance.

       IT IS SO ORDERED THIS 19TH DAY OF DECEMBER, 2018.



                                      ANN CRAWFORD McCLURE, Chief Justice

Before McClure, C.J., Rodriguez, and Palafox, JJ.